DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is given to the priority date of 07/08/2015 based on provisional application 62/190,055 as filed with the United States Patent and Trademark Office.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, independent claim 1 is directed to a method.  Therefore, these claims fall within the four statutory categories of invention.
1 recites a method for conducting general commercial interactions of inventory management through tracking food and legal obligations of compliance with food donation regulations.  Specifically, the claims recite:
A method of tracking food donations, the method comprising: 
at a first location, collecting in a bin, a collection of food, wherein the bin is associated with the first location; 
at a second location, capturing an image of the collected food; 
determining, based at least in part on the image, at least one parameter of the collected food; 
determining, based at least in part on the at least one parameter, whether the food is in compliance with food donation regulations; 
if the collected food is in compliance with regulations, determining that the collected food is be donated; 
determining a quantity of the food to be donated; and 
documenting the quantity of the food to be donated.
These method claims are grouped within the "certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (October, 2019)) because the claims involve a series of steps for inventory management through tracking food and compliance with food donation regulations which are processes that are encompassed by the abstract idea of commercial interactions. Accordingly, the claims recite an abstract idea (See pages 7,10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (October, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject capturing an image merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Specifically, capturing an image performs the steps or functions of inventory management through tracking food and compliance with food donation regulations.  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, nor to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (October, 2019)), the additional element of using capturing an image to perform the commercial interactions through inventory management through tracking food and compliance with food donation regulations.  As discussed above, taking the claim elements separately, capturing an image performs the steps or functions of inventory management through tracking food and compliance with food donation regulations. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of commercial interactions through inventory management through tracking food and compliance with food donation regulations. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(l)(A)(f) & (h)). Therefore, the claims are not patent eligible.
Dependent claims 2-7 further describe the abstract idea of commercial interactions through inventory management through tracking food and compliance with food donation regulations. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Independent claim 9 describes a method performing functions similar to claim 1 relating to inventory management and regulation compliance without additional elements beyond processing that provide significantly more than the abstract idea of commercial interactions through business relations of inventory management through tracking food and compliance with food donation regulations as noted in the analysis of claim 1 above.  Therefore, these independent claims are also not patent eligible.
  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Allison et al. (US Patent Application Publication 2011/0040660 A1), in view of Shakes et al. (US Patent 7,689,465 B1) and further in view of Featsent (Food Donation A Restaurateur’s Guide, National Restaurant Association, November 1997).
Regarding Claim 1, Allison teaches:
A method of tracking food (See Allison ¶ [0030] - describes a system monitor food, in the context of waste management, which is determined to be the appropriate context of food donations based on the specification disclosed with the filing of this instant application): 


determining, based at least in part on the image, at least one parameter of the collected food (See Allison ¶ [0080] - describes a system displaying images, videos and forms of communication to an inspector to reference against observed site conditions of food storage); 
determining, based at least in part on the at least one parameter, whether the food is in compliance with food (See Allison ¶ [0080] - describes a system providing information about compliance with numerous regulatory considerations); 

determining a quantity of the food to be (See Allison ¶ [0080] - describes a system providing numerous data attributes regarding food storage, including quantities on hand); and 
documenting the quantity of the food to be (See Allison ¶ paragraphs [0090-0091] - describes a system using user device histories to inform future decisions, thereby using documented information including, at least, quantity information).
Allison does not explicitly teach:
This is taught by Shakes  (See Col. 9 lines 42-56 - describes a system collecting data and capturing images of items to be shipped and that said items can be perishable, such as food and Fig. 3b - shows multiple locations of collecting and packing items for shipment, e.g. elements 500a-d [motion detectors for four different packing stages/ locations], 330 [items/ food collected], 350 [collection bin/ box/ carton], 310 [cameras capturing images of the process through all stages/ locations]).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate food collection in a bin and verify the contents of said bin with a captured image reference in a food waste management system to hasten the process of proper waste removal, thereby increasing the accuracy and efficiency of said system.



Shakes does not explicitly teach:
donations, donation; if the collected food is in compliance with regulations, determining that the collected food is be donated; donated.  This is taught by Featsent (Section II-III pages 7-12 - describes guidelines for the condition of food and regulations governing food donation).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate food donation regulations in a system that verifies the condition of food to be donated is in compliance with said regulations, thereby increasing the reliability of said system.
Regarding Claim 2, modified Allison teaches:
The method of claim 1, wherein the parameter is at least one of a type of the food to be donated, an age of the food to be donated, a contaminant, and a temperature of the food to be donated (See Allison ¶ [0097] - describes a system for inspecting food that considers expiration dates [age], temperature and [0043] - contamination detection).
Regarding Claim 3, modified Allison teaches:
The method of claim 1, wherein the first location is one of a grocery, a restaurant, a coffee shop, and a fast food location (See Allison ¶ [0050] - describes the system operating in a store [grocery] and [0078] - a restaurant or food service facility).
Regarding Claim 4, modified Allison teaches:
The method of claim 1, (See Allison ¶ [0097] - describes the system operating with a bar code scanner and RFID sensors and [0047] - alphanumeric input).
Allison does not explicitly teach:
This is taught by Shakes (See Col. 12 lines 1-16 - describes a system using RFID tags to track orders and initiate the next step in the packing process, such as filling the bin/ box/ carton with ).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate RFID tracking to determine location of assets in a system to increase the accuracy and efficiency of said system.
Regarding Claim 5, modified Allison teaches:
The method of claim 1, wherein documenting the quantity of the food to be (See Allison ¶ [0073-0074] - describes the system generating a detailed report to aid in the cost management/ billing/ crediting of food waste, Fig. 16 - an example of said report and [0080] - describes a system providing information about compliance with numerous regulatory considerations).
Allison does not explicitly teach:
donated, supporting tax credits.  This is taught by Featsent (Section VII page 18 - describes multiple benefits of food donation, including tax deductions).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate food donation benefits with costs in a system that is managing costs to give an organization a better understanding of a real net loss, thereby increasing the accuracy of said system.
Regarding Claim 8, Allison teaches:
A method of tracking food (See Allison ¶ [0030] - describes a system monitor food, in the context of waste management, which is determined to be the appropriate context of food donations based on the specification disclosed with the filing of this instant application): 
obtaining, via at least one of a radio-frequency identification reader, a quick response code reader, or a bar code reader, location data corresponding to a first location (See Allison ¶ [0079] - describes a user device communicating with an RFID or scanning a barcode to establish location of said device); 
, via at least one or more processors, based at least in part on the obtained location data (See Allison ¶ [0033 and 0038] - describes a user device communicating with an RFID or scanning a barcode to establish location of said device and [0079] - describes a user device communicating with an RFID or scanning a barcode to establish location of said device)

generating from the image, via the at least one or more processors, data characteristic of the  (See Allison ¶ [0080] - describes a system displaying images, videos and forms of communication to an inspector to reference against observed site conditions of food storage);
determining from the data characteristic of the ,, via the at least one or more processors, at least one parameter of the (See Allison ¶ [0033] - describes the system operating based on processor-executable instructions [0080] - describes a system displaying images, videos and forms of communication to an inspector to reference against observed site conditions of food storage); 
determining, via the at least one or more processors and based on the at least one parameter, whether the (See Allison ¶ [0080] - describes a system providing information about compliance with numerous regulatory considerations); 

determining, via the at least one or more processors, a quantity of the (See Allison ¶ [0080] - describes a system providing numerous data attributes regarding food storage, including quantities on hand); and 
documenting in a database, via the at least one or more processors, the quantity of the  in association with the first location (See Allison ¶ [0090-0091] - describes a system using user device histories to inform future decisions, thereby using documented information including, at least, quantity information).
Allison does not explicitly teach:
This is taught by Shakes (See Col. 9 lines 42-56 - describes a system collecting data and capturing images of items to be shipped and that said items can be perishable, such as food, Col. 12 lines 1-16 - describes a system using RFID tags to track orders and initiate the next step in the packing process, such as filling the bin/ box/ carton with collateral material, thereby associating said bin/ box/ carton with a particular location and Fig. 3b - shows multiple locations of collecting and packing items for shipment, e.g. elements 500a-d [motion detectors for four different packing stages/ locations], 330 [items/ food collected], 350 [collection bin/ box/ carton], 310 [cameras capturing images of the process through all stages/ locations]).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate food collection in a bin and verify the contents of said bin with a captured image reference in a food waste management system to hasten the process of proper waste removal, thereby increasing the accuracy and efficiency of said system.
Shakes does not explicitly teach:
donations, donation; if the collected food is in compliance with regulations, determining, via the at least one or more processors, that the collected food is be donated; collected, donated.  This is taught by Featsent (Section II-III pages 7-12 - describes guidelines for ).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate food donation regulations in a system that verifies the condition of food to be donated is in compliance with said regulations, thereby increasing the reliability of said system.
Regarding Claim 9, Allison teaches:
A method of tracking food (See Allison ¶ [0030] - describes a system monitor food, in the context of waste management, which is determined to be the appropriate context of food donations based on the specification disclosed with the filing of this instant application): 
at a first location, associating collected food with the first location; 

determining at least one parameter of the collected food via imagining processing of the image (See Allison¶ [0033] - describes the system operating based on processor-executable instructions [0080] - describes a system displaying images, videos and forms of communication to an inspector to reference against observed site conditions of food storage); 
determining, based at least in part on the at least one parameter, whether the (See Allison ¶ [0080] - describes a system providing information about compliance with numerous regulatory considerations); 

determining a quantity of the (See Allison ¶ [0080] - describes a system providing numerous data attributes regarding food storage, including quantities on hand); and 
documenting the quantity of the (See Allison ¶ [0090-0091] - describes a system using user device histories to inform future decisions, thereby using documented information including, at least, quantity information).
Allison does not explicitly teach:

at a second location, capturing an image of the collected food; This is taught by Shakes (See Col. 9 lines 42-56 - describes a system collecting data and capturing images of items to be shipped and that said items can be perishable, such as food and Fig. 3b - shows multiple locations of collecting and packing items for shipment, e.g. elements 500a-d [motion detectors for four different packing stages/ locations], 330 [items/ food collected], 350 [collection bin/ box/ carton], 310 [cameras capturing images of the process through all stages/ locations]).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate food collection in a bin and verify the contents of said bin with a captured image reference in a food waste management system to hasten the process of proper waste removal, thereby increasing the accuracy and efficiency of said system.
Shakes does not explicitly teach:
donations, donation; if the collected food is in compliance with regulations, determining that the collected food is be donated; collected, donated.  This is taught by Featsent (Section II-III pages 7-12 - describes guidelines for the condition of food and regulations governing food donation).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate food donation regulations in a system that verifies the condition of food to be donated is in compliance with said regulations, thereby increasing the reliability of said system.
10, modified Allison teaches:
The method of claim 8, wherein the at least one parameter includes a temperature (See Allison ¶ [0080] - describes a system providing numerous data attributes regarding food storage, including temperature).
Regarding Claim 12, modified Allison teaches:
The method of claim 8, wherein the at least one parameter includes an estimated age (See Allison ¶ [0097] - describes a system compiling histories of food products including a time of production and expiration dates, thereby allowing said system to estimate the age of said food product).
Regarding Claim 14, modified Allison teaches:
The method of claim 8 further comprising; 
determining, via the at least one processor, a peer location of the first location based at least in part on the quantity of the collected food associated with the first location; generating a performance report that compares the first location to the peer location; and displaying the performance report on an electronic display (See Allison ¶ [0073] - describes the system displaying reports on a computing device, [0076] - describes the report as showing waste data for multiple store locations and [0089] - describes the system comparing waste production among different facilities with the intent of improving performance by reducing said waste).

Claim 6-7, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Allison et al. (US Patent Application Publication 2011/0040660 A1), in view of Shakes et al. (US Patent 7,689,465 B1), Featsent (Food Donation A Restaurateur’s Guide, National Restaurant Association, November 1997) and further in view of Gates et al. (US Patent Application Publication 2014/0379588 A1).

6, modified Allison teaches:
The method of claim 1, wherein the image is captured based at least in part on 
modified Allison does not explicitly teach:
thermal.  This is taught by Gates (See ¶ [0075] - describes a waste collection container with a thermal image capturing device).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate thermal imaging in a system that monitors and tracks items that are sensitive to temperature conditions to ensure proper item conditions are maintained, thereby increasing the accuracy and efficiency of said system.  
Regarding Claim 7, modified Allison teaches:
The method of claim 6, wherein capturing an image of the collected food is based at least in part on a 
modified Allison does not explicitly teach:
thermal sensor.  This is taught by Gates (See ¶ [0075] - describes a waste collection container with a thermal image capturing device).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate thermal imaging in a system that monitors and tracks items that are sensitive to temperature conditions to ensure proper item conditions are maintained, thereby increasing the accuracy and efficiency of said system.  
Regarding Claim 11, modified Allison teaches:
	The method of claim 8, wherein the at least one parameter includes 

modified Allison does not explicitly teach:
a brightness.  This is taught by Gates (As the specification of the instant application only describes brightness in relation to thermal imaging, See ¶ [0075] - describes a waste collection container with a thermal image capturing device that can distinguish between ).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate thermal imaging in a system that monitors and tracks items that are sensitive to temperature conditions to ensure proper item conditions are maintained, thereby increasing the accuracy and efficiency of said system.  
Regarding Claim 13, modified Allison teaches:
The method of claim 8, 
modified Allison does not explicitly teach:
wherein the at least one parameter includes a percentage of inorganic material.  This is taught by Gates (As the specification of the instant application only describes inorganic material as a type of material without clearly defining any qualifications or examples of said inorganic material, for the purpose of examination, inorganic material is interpreted to mean non-food/ non-consumable items or products.  Therefore, See ¶ [0078] - describes a system that can determine a percentage of non-food items in a waste container, such as glass).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate waste item quantity and type determination in a system that monitors and tracks items in a waste container, thereby increasing the accuracy and efficiency of said system.  







Response to Remarks
Applicant's arguments filed 02/04/2021 have been fully considered but they are not persuasive. 
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 101:  
In consideration of the amended claims and applicant’s remarks showing the claimed invention in claims 1-7 and 9 as being directed to improvement to “the food safety arts” rather than an abstract idea, the rejection under 35 U.S.C. § 101 is sustained.  Independent claims 1 and 9 do not specifically mention any particular structure to facilitate the methods disclosed, therefore, the methods of claims 1 and 9 are not significantly more than an abstract idea.  Dependent claims 2-7 also do not show significantly more than an abstract idea as noted above.
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 103:  
As described above, the applicant’s claims are not patentable under 35 U.S.C. § 103 because it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate features from Shakes, Featsent and Gates in the invention of Allison, as a whole.  In particular, the applicant asserts that the noted references fail to teach: at least determining, based at least in part on an image, at least one parameter of a collected food; and determining, based at least in part on the at least one parameter, whether the food is in compliance with food donation regulations; at least one of a type of the food to be donated, an age of the food to be donated, a contaminant, and a temperature of the food to be donated or to use a thermal camera to image food, let alone to thermally image food for the purpose of determining whether it can be donated.
Allison in combination with Shakes, Featsent and Gates do in fact teach these disclosed limitations as amended.  The citation of Allison, Shakes, Featsent and Gates needs to be considered as a whole, not just the sections cited by the examiner.  The previously cited reference, Huang, has been replaced as it is no longer found to be relevant prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802.  The examiner can normally be reached on M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687